 

eaeys

USNC Son
Doc rs

me peg Yr a af
UNITED STATES DISTRICT COURT i Pog ae of Nie

Case 1:20-cr-00343-GBD Document 11 hed 07/14/20 Page 1 of 1

    

RAE gy, a LY FAY gap
SOUTHERN DISTRICT OF NEW YORK ry

De jf Oarn
:

 

UNITED STATES OF AMERICA,

 

-against- : ORDER
MELIKE MCCRIMMON, : 20 Crim. 343 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:
A status conference is scheduled for October 14, 2020 at 10:00 am.
Dated: New York, New York

July 14, 2020
SO ORDERED.

Gua, b D Oise

GEPR . DANIELS
ed Sfates District Judge

 
